      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 1 of 47 Page ID #:5424




           1   PORTER (             S C O T T

          2 A PROFESSIONAL CORPORATION
             Martin N. Jensen,(SBN 232231)
          3 mjensen~orterscott.com
          4 Jeffrey A. Nordlander,(SBN 308929)
            „jnordlander(a~porterscott.com
          5
             350 University Avenue, Suite 200
          6 Sacramento, California 95825
          7 Tel: 916.929.1481
             Fax: 916.927.3706
          8
          9 Attorneys for Defendants
          10
                                UNITED STATES DISTRICT COURT
          11           CENTRAL DISTRICT OF CALIFORNIA,WESTERN DIVISION
          12
 0
 0             HIGHMARK DIGITAL, INC., a              CASE NO. 2:18-cv-06105-SJO-AS
 N
 ~~         13 California corporation,
FF-~v~~coo
o ~~~M 14                                             MEMORANDUM OF POINTS AND
~~ U~~                      Plaintiff,                AUTHORITIES IN SUPPORT OF
~ ¢ a ~.~ 15
~ ~C~,~                                               DEFENDANTS' OPPOSITION TO
~     ~ a ¢ 16 v.                                     HIGHMARK    DIGITAL, INC.'S
a' 'a ~ F"w
   ~~                                                 MOTION    FOR     SUMMARY
   0        17
   M           CASABLANCA DESIGN CENTERS,             JUDGMENT
            10
               INC., a California corporation; FOUR
            19 SEASONS       WINDOWS, INC., a         Date:       February 18,2020
               California corporation; INTERIOR       Time:       1.0:00 a.m.
            20
               DOOR &CLOSET COMPANY, an               Judge:      S. James Otero
            21 unincorporated California company;     Location:   Courtroom lOC
               ONE DAY DOORS AND CLOSETS,
            22
               INC.,a California corporation; DAVID   Hon. S. James Otero
            23 WINTER, an individual; and ONE         Magistrate Judge Alka Sagar
            24 DAY     ENTERPRISES, LLC, a
               Delaware company,                      Trial Date: 6/9/20
         25

         26                      Defendants.
         27
               {02145596.DOCX}
         2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                   SL~'vIlVIARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 2 of 47 Page ID #:5425



            1                                    TABLE OF CONTENTS
            2
                                                                                                    Pa e s
            3
            4   I.     INTRODUCTION ......... . . . ... .... .......... . ... . . . . . . . . .

            5
                II.    STATEMENT OF FACTS .................. ........ . . . . . ... .                    2
            6
                       A.     Four Seasons Licenses One-CutTM ........... . . . ... . .. . . . .
            7
            8          B.     Casablanca Licenses Prodim Software .......... . . . ... . . . . .          J

            9
                       C.     Winter Resigns From HighMark in July 2015............... .                  5
           10
           11          D.     Winter Wipes His Laptop After Being Advised
                              To Do So By the Wells Fargo Bank Fraud Department .... . . . .             8
           12
 0
 N ~
           13          E.     Defendants Did Not Access CadCode Following
  N
                              Winter's Resignation ............................ . . . . . . .            9
o'~°°~
 ~ ~~M 14
v ai¢o;~
~
'¢~~~ 15               F.     HighMark's Claims Are Time-Barred ................... . .
x o~~
H
x;~° ~~ 16
    ~a~
a ~ ~~w         III.   LEGAL STANDARD ......... . . . .. . . ......... . ... . . . . . . . . .. .        12
 o~        17
 M

           18   IV.    ARGUMENT ................................... . . . . .. . ... ..                  13
           19
                       A.     HighMark's Motion Factually Misstates Basic
           20                 Information Regarding the Software Defendants
           21                 Purportedly Misused ................................. . . . .              13

           22
                       B.     HighMark's Trade Secret Claims Relating to Reverse
           23                 Engineering Fail....................................... ..                 15
           24
                              1.      There Is No Evidence In The Record Of
           25                         Reverse Engineering.............. . . . ..... . . . ... . ....     15
           26
                              2.      HOP Files Are Not Trade Secrets ...... . . . .. . .. . . . .....   17
           27
           ~g          C.     Four Seasons Did Not Breach the Master Agreement......... .... 19

                         {02129294.DOCX}                      j
                                           TABLE OF CONTENTS /TABLE OF AUTHORITIES
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 3 of 47 Page ID #:5426



            l             1.      The Definition of"File" In Section 1.6 of
            2                     Master Agreement Does Not Include HOP Files....... . . . .           19

                          2.      Four Seasons Did Not Disclose A HighMark
            4                     HOP File to Prodim ....................... ........ . . 21
            J
                          3.      Four Seasons Did Not Reverse HighMark Software ........ 22
            6
                   D.     Winter Did Not Disclose HighMark Source Code to
            7
                          Defendants ............................................ . 23
            8
            ~~     E.     HighMark's Claim That Defendants Accessed CadCode
                          is Frivolous ...................................... . . ... . . ?5
           lU
           11             1.      HighMark Concedes Its CadCode Claim Is
                                  Based On a Misstatement ofthe Evidence ................ 26
           t2
 N         13             2.      The Remainder of HighMark's Claim
'
'~ ^°°~   14                      that Defendants Accessed CadCode is Similarly
   ~ .
     ~~ M
U ai¢o;r                          Meritless ...................... ..... . . . . .. . . . . . . . . . 28
~
'¢'~~~ 15
x a~~
H ~~~~~
     ~, X 16       F.     Winter Did Not Violate Cal. Penal Code § 502.. . . . . . .. . . . . . . . . . 30
~
a „~ ~Hw
 o~        17
 M
                          1.      Winter Did Not Knowingly Access, Take, Copy,
           18                     or Make Use of HighMark's Data Without Permission....... 30
           19
                          2.      Winter Did Not Access and Damage,Delete,
           20                     and/or Destroy HighMark Data .................... . . . . . 31
           21
                   G.     Winter Did Not Breach Any Contract With HighMark ........... . 32
           22
           23             1.      Winter Did Not Disclose Confidential or
                                  Trade Secret Information Relating to HighMark ..... . .. . .. . 32
           24
           25             2.      Winter Did Not Otherwise Breach
           26                     the Employee Nondisclosure, Assignment
                                  and Non-Solicitation Agreement ............... . . . . . . . . . 33
           27
           28             3.      HighMark Concedes The Existence Of A
                                  Genuine Dispute Of Material Fact .......... ......... .. . . 33
                     {02129294.DOCX}                      ii
                                       TABLE OF CONTENTS /TABLE OF AUTHORITIES
           Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 4 of 47 Page ID #:5427



                   1        H.        HighMark's Breach of Fiduciary Duty Claims
                   2                  Against Winter Fail................................. .. . . ... 34

                                      1.      HighMark Concedes The Existence Of A
                                              Genuine Dispute Of Material Fact .............. . . ....... 36
                   5
                            I.        HighMark's Unfair Competition Claim Is Preempted .. .. . . ....... 36
                   6
                            J.        Measuring Interior Door Frames And Manufacturing
                   7
                                      Custom Fit Replacement Doors Is A Widely-Known Process....... 37
                   8
                       V.   CONCLUSION ............................................... 39

                  10

                  11

                  12

     0
     N ~
                  13
H .~
o ~~~~ 14

~
'¢'~~~ 15
r~       o ~ `O
H '
  ~ ~ ,~
      aa    16
~ ~ ~ FW.,~
O ~~
~"o~        17
     M

                  18

                  19

                  20

                  21

                  22
                  23

                  24

                  25

                  26
                  27

                  28

                                 {02129294.DOCX}
                                                   TABLE OF CONTENTS /TABLE OF AUTHORITIES
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 5 of 47 Page ID #:5428



            1                                 TABLE OF AUTHORITIES
            2
                Cases                                                                     Pa6e s

           4    Bankc~oft-Whitney Co. v. Glen,
                     64 Ca1.2d 327, 345 (Cal. 1966)..................... . .. . . .... . . . ... 34
            J

           6 Cellular Accessoriesfor Less, Inc. v. Trinitas LLC,
                   2014 WL 4627090, at *2(C.D. Cal. Sept. 16, 2014) ....... . . ... . . . . .. . 17
           7
           S Durell v. Sharp Healthcare,
           9       183 Cal. App. 4th 1350, 1367(2010)........................ . . . . . . . ~~
                                                                                            ~'

           10 Fara Estates Homeowners Assn v. Fara Estates, Ltd.,
           11       134 F.3d 377(9th Cir. 1998) ................................... . . 12
           12
                Fay Out Prods., Inc. v. Oskar,
 0
 N ~
           13        247 F.3d 986,997(9th Cir. 2001) ..... ............... .. . . . . . . 1, 24, 31
  N


 ~ ~.
    fi
      ^°°~ 14
     r M
            Halpern v. United States,
x o~~            No. CV 17-4272 PSG(KSX),2019 WL 4565169, at *5
~ ~~~~ 16
x ;~a~          (C.D. Cal. Aug. 16, 2019) ... . . . . ................... . . . . . . . .... . . 12
~ ~~ ~Hw
~"o~     17
  M
            Hoffman v. Impact Confections, Inc.,
         ]~      544 F. Supp. 2d 1121 (S.D. Cal. 2008). . ......... ................. . . 18
           1y
                Jardin v. DATAllegro, Inc.,
           20         2011 WL 3300152, at *2(S.D. Cal. July 29, 2011)................ . ... 36
           21
                Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
           22        475 U.S.574,587(1986)........................................ 13
           23
                Mattel, Inc. v. MGA Entm't, Inc.,
           24
                      782 F. Supp. 2d 911,986(C.D. Cal. 2011) ............... ........... 34
           25

           26   Premier Displays &Exhibits v. Cogswell,
                     2009 WL 8623588, at *9(C.D. Cal. Dec. 23, 2009) ................... 35
           27

           ~g


                        {02129294.DOCX}                      iv
                                          TABLE OF CONTENTS /TABLE OF AUTHORITIES
          Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 6 of 47 Page ID #:5429



               1   Richman v. Hartley
              2
                       (2014)224 Ca1.App.4th 1182, 1186 .................. . . . . . . . . ... . . . 19

              3 Robinson, Leatham &Nelson, Inc. v. Nelson,
              4          109 F.3d 1388, 1394(9th Cir. 1997) ................... . . . . ... . . . .. 35
              5 Rodriguez v. Countywide Homes,
              6      668 F.Supp.2d 1239, 1246(E.D.Ca1.2009) ............ .. .. . . . . . . . . . . 13
              7
                Teledyne Risi, Inc. v. Martin-Baker Aircraft Co.,
              8      2017 WL 9831402, at *9(C.D. Cal. Sept. 7, 2017)........ . . .... . . . . . . 37
              9
              10   Other Authorities
              11
                   Rule 56(c)................................................ . . . . . . . .        12
              12
  0
  N N
              13
o ~~~~ 14
U ai¢o;~
~
'¢~~~
~ ~ o~~ IS
W ~, C ~, ~
  4   ~
~ ; ~F a    16
O 'c ~FW
       „~
~"o~          17
  ~,
  M

              18
              19
             20
             21
             22
             23
             24
             25
             26
             27



                          {02129294.DOCX}                      y
                                            TABLE OF CONTENTS /TABLE OF AUTHORITIES
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 7 of 47 Page ID #:5430




               1                                           I.      INTRODUCTION

               2           Plaintiff HighMark Digital, Inc.'s ("HighMark") Motion for Summary
               3
                   Judgment should be denied. HighMark fails to carry its initial burden to present
               4
               5   evidence affirmatively showing that it should prevail on any of the causes of action
               6
                   alleged in its operative Complaint. HighMark's Motion misstates basic information
               7
               8   regarding the technology Defendants' purportedly misused, and its memorandum of
               9
                   points and authorities is principally comprised of attorney argument and "facts" that
              10
                   are not found in its Separate Statement. Compare Doc. 148-1, with Doc. 148-2. The
              11
  0           12 "uncontroverted facts" HighMark does identify are largely immaterial or disputed.'
  0
  y ,,, 13
H'~~~~
H ~~,~o                    No reasonable juror could find in favor of HighMark on its claims relating to
o ~~~M 14
U ~Qo;~
,~¢ o~~
~'"°~ °~ 15        the purported Prodim 2011 reverse engineering conspiracy, even assuming all such
~ ~~~~
~ ~ ~W¢ 16
~ '~ i F" w        claims are not barred by statute of limitations, which they are.                              Nor could any
  ~~
  0           17
  M

              18   reasonable juror find in favor of HighMark on its claims relating to Defendant Dave

              19   Winter's ("Winter") July 2015 resignation from HighMark. HighMark's Motion
              20
                   should be denied.
              21
              22 ~ ///
              23
              24
                     That disputes of fact may require the denial of HighMark's Motion for Summary Judgment does not mean that
              7j
                   Defendants' separately pending Motions for Summary Judgment should be denied on that basis as well. Far Out Prods.,
                   Inc. v. Oskar, 247 F.3d 986, 996 (9th Cir. 2001)("There may be genuine issues of fact precluding summary judgment
              26   on behalf of one party while at the same time the undisputed facts warrant summary judgment for the other party.")

              27
                   {02145596.DOCX}                                           1
              2g
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                       SLT~vIMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 8 of 47 Page ID #:5431



                 1                                     II.      STATEMENT OF FACTS

                 2
                     A.       Four Seasons Licenses One-CutTM.
                 3
                             Defendant Four Seasons Windows, Inc. ("Four Seasons") licensed the One-
                 4
                 5   CUtTM     door software under a December 2008 "Master Agreement." Additional
                6
                     Material Fact ("AMF") 241. One-Cut~M was principally comprised of software
                 7
                 8   originally developed by a company called MetaWorks, LLC ("MetaWorks
                 9
                     Software"). AMF 145, 146.                 The MetaWorks software converted Prodim Proliner
                l0
                     ineasureinent dada into an eXtensible markup language ("XML") output; or as
                11
                12 HighMark's expert labelled it, a WINSTEP file in XML format. Id. HighMark
 0
 0
      ,r,       13
                     licensed CadCode Systems ("CadCode") software to translate the generic
o ~° ~~ 14
    ~;
~ ¢"
~
'  o.~~
    °~ °~ 15         MetaWorks XML output into cutting instructions readable by specific brands ofCNC
~ ~G~~
a •~ ~ Fw 16
                     machines, including Holz-Her CNC machine compatible "HOP files" ("CadCode
 ~~
 0              17
  M

                10
                     Software"). AMF 147 — 148.'
                                               -

                19
                             HOP files are not proprietary to HighMark. AMF 235 — 236, 238 — 241. On
                20
                     the contrary, HOP is a standard Holz-Her programming interface, and HighMark was
                21
                22   not involved in its development. AMF 147 — 150. CadCode makes it software
                23
                     available to customers other than HighMark, and HighMark and CadCode did not
               24
                7j


               26    z HOP files are essentially instructions to Holz-Her CNC machines about how to cut a desired product(doors, cabinets,
                     countertops, etc.). AMF 149 — 150. Video of a Holz-Her CNC machine cutting a door can be viewed on the Holz-Her
                ~~   website at: https://www.holzherusa.com/us/company-overview/news-press/holz-her-application-videos.html.
                     {02145596.DOCX}                                           2
               2g
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                     DEFENDANTS' OPPOSITION TO HIGHMARI~ DIGITAL,INC.'S MOTION FOR
                                         SL:IMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 9 of 47 Page ID #:5432




           1   execute a confidentiality agreement relating to HighMark's use of the CadCode

           2   software. AMF 233, 237. According to HighMark's Chief Technology Officer,
           3
               CadCode HOP files are simple compared to the MetaWorks XML output. AMF 234.
           4
           5   The Master Agreement between Four Seasons and HighMark did not impose
           6
               confidentiality or trade secret restrictions on CadCode Software generated HOP files,
           7
           8   as more fully described in Section IV.C.
           9
               B.      Casablanca Licenses Prodim Software.
          10
                       In October 2011, Defendant Casablanca Design Centers, Inc. ("Casablanca")
          11
          12   entered into an agreement with Prodim to license Prodim software to manufacture
 0
 0
 NN       13
H ~~~o
H ~~~~         doors. AMF 151. Prodim completed installation of its software in November 2011.
o ~°~~M 14
  G ¢~~
~ ¢ o~~     AMF 153. In 2013, Casablanca paid to upgrade the Prodim software, and has
H ~~~~~
o ~ ~ a¢ 16
a
. c ~ F"w   manufactured doors using the Prodim software since November 2011. AMF 152 —
 a~
 0        17
 M

          18   153.

          19           Software installed on the Prodim Proliner generates an XML file. AMF 208.
         20
               Prodim uses computer aid manufacturing ("CAM") software from vectorcam3 to
         21
         22    convert that XNIL file into. a HOP file readable by Defendants' Holz-Her CNC
         23
               machines. AMF 188.
         24
         25            In 2011, or any at other time, the Johnsons did not contemplate, discuss, or

         26
         27    3 https://www.vectorcam.com/en/
               {02145596.DOCX}                            3
         2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                   SLT~vIMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 10 of 47 Page ID #:5433




            1   request that Prodim do anything improper with HighMark software. AMF 208 — 215.

            2   The Johnsons do not have experience reading, writing, or working with computer
            3
                code. AMF 211. Neither they nor their employees disclosed any type of trade secret
            4

            5 ~ ~ or confidential information of HighMark to Prodim for reversing engineering or any

            6
                other purpose. AMF 212 — 213. Even assuming a CadCode Software generated HOP
            7

            8   file constitutes confidential or trade secret information, neither Four Seasons nor
            9
                Casablanca sent a HighMark HOP file to Prodim. AMF 216..
           10
                        Moreover, Pl-odim had software to translate Proliner measurement data into
           11

           12   HOP files prior to Dairl Johnson licensing such software from Prodim in 2011. AMF
 0
 0
      ~,
      N
           13
                208 - 215. In fact, Prodim has a long history of working with Holz-Her to measure
~
O ~~'~~
  ~ °`~M 14
U ~¢a;~
~ ¢ o~~    and manufacture products on Holz-Her CNC machines. AMF 219 — 241. The co-
H ~~'~~~
~ ~ ~w¢ 16
° ~a ~~-w  founder of HighMark, Michael McElroy, "didn't even know what a CNC machine
 ~~
 0         17
  M

           18   was," until he met with Prodim in 2006 to discuss using the Proliner to measure

           19 interior door openings. AMF 221 - 222.
           20
                        Prodim had a preexisting relationship with Holz-Her, and recommended that
           21

           22   McElroy use aHolz-Her CNC machine to manufacture doors. AMF 222 — 223.
           23
                McElroy purchased the Holz-Her CNC machine used by HighMark on Prodim's
           24

           25   recommendation. Id. At the time, Prodim had been cutting countertops on Holz-Het-
           26
                CNC machines "for years" and already had basic door software, which it
           ?~
                {02145596.DOCX}                          4
           7$
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOF
                                    SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 11 of 47 Page ID #:5434




           1   demonstrated for McElroy.      AMF 224 — 226. Prodim personnel travelled to

               McElroy's facility in 2006 and cut on a door on his newly purchased Holz-Her CNC

               machine. AMF 224 — 227.

           5           McElroy considered having Prodim upgrade its existing software to
           6
               automatically convert measurement data into HOP files. AMF 229 — 231. It was
           7
           8   McElroy's understanding that Prodim and Holz-Her could put together an integrated

           9
               software solution "fairly easily." AMF 230. But Prodim wanted to enter into a "per-
          10
               door" licensing agreement for the software, whereas McElroy wanted to own the

         12 software, so McElroy declined. AMF 229 — 231. McElroy ultimately contracted with
  0
  a
  y ,,,
    N
         13
H ~~~o      MetaWorks to develop a "[p]rogram to convert Prodim Proliner export data to
o ~°~~M
U ~ ¢o;~
         14
~ ¢ o.~~    CADCode PartLink input data" on January 4, 2007 (i.e., the MetaWorks Software).
~ ~~~~
o ~~w¢16
a. c ~ F" w Krzeminski Decl. Ex.3 at HMDI.0001340(emphasis added). The final specifications
 ~~
 0        17
 M

          18   of which were "[t]o be determined in final design, working with Prodim." Id. In

          19 essence, HighMark is accusing Prodim of reverse engineering software that Prodim
          20
             assisted in the development of in the first place.
          21
          22 C.        Winter Resigns From HighMark in July 2015.
          23
                       McElroy and Winter co-founded HighMark in 2007. AMF 154. By 2015,
          24
          25   however, Winter's relationship with HighMark had become strained. AMF 154.

          26 McElroy was
                         not actively involved in the business and a new Chief Executive Officer,
          27
               {02145596.DOCX}                          5
          2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOF
                                   SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 12 of 47 Page ID #:5435



              l    Richard Matulia("Matulia"), had been hired in 2014. AMF 155 - l 56. HighMark was

                   not paying Winter in accordance with his employment agreements,` and Winter
              -,
                   disagreed with the way the company was being run, which he believed included the
              4
              5    non-payment of vendors, among other reasons. AMF 157, 162 — 163.
              C
                            In or around early June 2015, Winter came across a May 28, 2015, e-mail from
              7
              8    Matulia to the HighMark Board of Directors in which Matulia referred to Winter as

              9
                   an "anchor," and stated that: "the results warrant corrective action" and "franchises
             10
                   hate him." AMF 158 — 159. At the time, Winter was a member of the Board of
             11
             12 Directors, but Matulia's did not include in hitn in his communication to the Board.
  0
  0
  `
   ~,
   ~ N
        13
~ ~~~o             AMF 160. Shortly thereafter, HighMark reduced Winter's salary, and moved to him
o ~°~~M 14
V [Qo;~
~ ¢ a~~
~'~  O~ °~ 15      a commission-based compensation structure without his authorization. Krzeminski
~ ~~~~
~ ~ ~W~ 16
a 'c ~ F"w         Decl., Ex. 54 at ~IlVIDI 202.5
  ~ ~'
  0          17
  M

             18             Sensibly concluding that continued employment with HighMark was untenable,

             19    Winter contacted Dairl and Glenn Johnson in early June 2015 about the possibility of
             20
                   working together. AMF 163. The Johnsons were receptive, and communicated their
             21
             22 interest in working with Winter, because of his experience in the door industry and
             23
                   that "he's a really good guy, and people like him. And he is honest." AMF 169 —171.
             ~~
             ~~    a After his resignation, Winter brought a claim before the California Labor Commissioner for unpaid wages and
                   unreimbursed expenses. AMF 157; Winter Decl., ¶ 12, Ex. F. Winter prevailed, securing ajudgment in his favor in the
             26    amount of$221,87533. Winter Decl., ¶ 12, Ex. F.
                   5 After Winter resigned from HighMark, Matulia mused to the Board of Directors that the change to his salary structure
             ~~
                   may have been the "motive for [Dave] bailing out and running to IDCC." Krzeminski Decl., Ex. 54 at HMDI 202.
                   {02145596.DOCX}                                            6
             2g
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                       SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 13 of 47 Page ID #:5436




                1   The Johnsons were not interested in partnering or otherwise entering into a business

                2 relationship with HighMark. Declaration of Glenn Johnson, ¶ 9. The Johnsons were
                3
                  interested in hiring Winter personally, and never considered and would not have
                4
                5 ~ ~ worked with HighMark. Id. In fact, HighMark approached the Johnsons in January
                6
                    2017 about a partnership. Id. at ¶ 10. The Johnsons rejected HighMark's proposals.
                7
                8 Id.

                            During negotiations over Winter joining the Johnsons in business, Winter
               to
                    informed the Johnsons he would not bring over any dealers or assets from HighMark
               11
               12   or do anything to the detriment of the company. AMF 167. Winter wanted to be
  0
  0
  N
  ~~N
               13
H 7 pp ~ ~D
H ~~~o              ethical in all areas and wanted nothing to do with HighMark's technology. AMF 168.
o ~~~M         14
       a~
~ ¢ o~~
~'"~     °~    15   Given that the Johnsons had been operating a profitable interior door replacement
~ ~~~~
~ ~ ~W~        16
a 'c   ~ F"w        company using Prodiin software for the last four years, there was no need or reason
  ~~
  0            17
  M

               18   to do so in any case. See AMF 151 — 153.

               19           Winter resigned from HighMark July 16, 2015. AMF 166. Roughly 45 days
               20
                    elapsed between Winter contacting the Johnsons in early June 2015, and his July 16,
               21
               22 2015 resignation. Id. Winter did not take any confidential or proprietary information
               23
                    from HighMark and never shared any such information with the Johnsons or anyone
               24
               25   else. AMF 172, 188 — 206. It is undisputed that Defendants have used Prodin~
               ~~
                    software from November 2011 to the present. AMF 153.
               27
                    {02145596.DOCX}                          7
               7g
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                        SUMMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 14 of 47 Page ID #:5437



               1   D.      Winter Wipes His Laptop After Being Advised To Do So By the Wells
                           Fargo Bank Fraud Department.
               2
               3            Approximately a week after his resignation, Winter returned his company
               4
                   laptop and an external hard drive to HighMark. AMF 173 —187. Winter had intended
               5
               6 to return all company property on the last day of his employment, but after being
               7   locked out ofthe office and escorted from the premises, he was unable to do so. AMF
               8
                   173. The next day, Winter received e-mail alerts informing him that his and wife's
               9
              l0 ~ ~ personal Wells Fargo bank account had been accessed. AMF 174, 176 — 178. The
              11
                   account information and login credentials for the account had been modified,
        12
  0
  0
  Y ~,  13 including the changing of Winter and his wife's personal password and the removal
H ~~~~~
H ~~~o
o ~°~~M 14 of Winter and his wife's name and contact information. Id. Winter also received an
~~ U ~~
~ ¢ o~o~C is
W ~~ao~
                   e-mail alert informing him that his Facebook had been accessed and account
      ~W~ 16
o
a~>   ~F"
      ~   w
  o~          17 information had been modified, including the changing of his password and the
  M

              18
                   removal of his personal email account. AMF 177.
              19
              20           Now former HighMark employee Katherine Gabales later appeared for
              21
                   deposition and readily acknowledged accessing a Wells Fargo and Facebook account
              22
              23 and changing the account information to reflect HighMark information. AMF 179 —
              24   183. Gabales testified that she had been instructed to change credentials for Winter
              25
                   after he left. AMF 180. At the time, Gabales was under the impression the accounts
              26
              27   were HighMark business accounts, as opposed to Winter's personal accounts. AMF
                   {02145596.DOCX}                          $
              28
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                       SLJ~vIlV1ARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 15 of 47 Page ID #:5438




                1   183. It is undisputed that HighMark did not inform Winter these changes were being

                2   made. AMF 178. When Winter strenuously objected that HighMark personnel were
                J

                    accessing his personal accounts, HighMark refused to acknowledge accessing the
                4
                5   accounts. Id.
                6
                            After receiving fraud alerts from Wells Fargo, Winter went to his local branch.
                7
                s ~ AMF 184. The Wells Fargo fraud department advised Winter to wipe the laptop to
                    eliminate any viruses or malware that may have been allowing athird-party to access
               10
                    his accounts, which he reluctantly did. AMF 184 — 186, Before doing so, however,
               11
               12   Winter saved all HighMark-related files on the laptop to an external hard drive. AMF
 0
 0
 Y ~           13
 •w7 ~ ~--I
H ~~~o              187. Winter met a HighMark employee at a Starbucks to return the laptop and the
o ~°~~M 14
     ~~
~ ¢ o~~             external hard drive approximately a week after he resigned. AMF 187. Matulia
     C O~ O~

~ ~~W¢16
                    acknowledged in his deposition to having received an external harddrive, that it had
 ~~
 0             1~
 m
               18   data on it, and he was not aware of any files missing. Id.

               19   E.      Defendants Did Not Access CadCode Following Winter's Resignation.
               20
                            Although it is now undisputed that the Johnsons have generated HOP files and
               2~
               22   cut doors using the Prodim software since 2011, HighMark has persisted in claiming
               23
                    that Defendants, with Winter's aid, somehow and for some reason began accessing
               24
               7j   CadCode to generate HOP files following Winter's July 2015 resignation.
               26
                            None ofthe Defendants ever accessed CadCode Software to generate HOP files
               ~~
                    {02145596.DOCX}                            9
               7g
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                        SL1~vIMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 16 of 47 Page ID #:5439




              1    following Winter's July 2015 resignation. AMF 188 — 207. They would have no

              2 reason. to do so. Defendants licensed the Prodim software, including vectorcam to
              3
                generate HOP files, for aone-time fee. AMF 191. Defendants can generate infinite
              4
              5 HOP files using the vectorcam software linked to its CNC machines for no additional
              6
                   cost. AMF 192.
              7
              8            Each HOP file generated by Defendants from November 2011 to the present
              9
                   bears the name "vectorcam" in its text. AMF 190. Although HighMark claims there
             to
                   was a discrepancy between the number of doors HighMark manufactured and the
             11
        12 number ofHOP files generated by CadCode,HighMark's own e-mail correspondence
  0
  0
  N
  ~~    13
H ~~~~~
H ~~~o     shows that the "discrepancy" was the result of HighMark employees generating
o ~°~~M 14
V ~Qo;~
~ ~ U ~ rn
~ ¢ o ~~ 15        multiple HOP files for each door HighMark produced. AMF 196. For example,
h ~~'~~~
~ ~ ~a~ 16
a 'c ~ F"w         sometimes HighMark employees would press the generate button twice,"because it
  ~~
  0          l7
  ~n
  M

             10
                   makes them feel more confident that the HOP file is being created." Jensen Decl.,

             19 Ex. E at 1240. That is why in December 2,2016, e-mail correspondence to HighMark
             20
                CadCode wrote:"[a]s for the discrepancies, we're not sure there really are any." AMF
             21
             22 207. On January 4, 2017, CadCode wrote to HighMark stating that: "For the record,
             23
                   we don't have any evidence that Dave and/or his current company are using the
             24
             25    CadCode solution." AMF 200.
             2(,           On March 16, 2017, HighMark sent e-mail correspondence to CadCode stating
             27
                   {02145596.DOCX}                          10
             2g
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHM~IRK DIGITAL,INC.'S MOTION FOF
                                       SL1~vIlVIARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 17 of 47 Page ID #:5440




             1   that HighMark's "server issues" have not been resolved and requesting that CadCode

             2   make the issue a high priority "so we can get back up and running." AMF 202.
             3
                 Casablanca generated HOP files March 13, 14, 15, 16, and 17, 2017. AMF 203.
             4
             5 i~~       HighMark's Claims Are Time-Barred.
             6
                         McElroy and Winter knew Dairl and Glenn Johnson had transitioned to Prodim
             7
             8   software by early 2012 at the latest. AMF 251 - 252.       McElroy was "mad" and
             9
                 '~, "upset." UMF AMF 253. Prior business dealing with the Johnsons had not ended on
            10
                 "good terms," and the relationship between McElroy and the Johnsons was

            l2 "fractured." UMF AMF 254 — 256.          McElroy felt thatthe Johnsons did not operate
 0
 0
   ~,   13
H ~~~o     their business in an "honest" manner, whether that meant the way they paid their bills,
o ~°~~M 14
~ ¢ o ~.~        treated customers, or how they resolved issues and problems. AMF 257 — 258.
H ~~~,~
a ~ ~ H~ 16
                         McElroy similarly considered Prodim a competitor whose software posed a
 ~ ~'
 0          17
  ~n
  M

            18   serious threat to HighMark's business. AMF 260. Prodim was already downplaying

            19   the importance of HighMark's software by "advertising the fact that, you know, who
            20
                 needs HighMark when we can do it." AMF 261. McElroy was concerned Prodim was
            21

            22   using ideas and technology developed by HighMark to benefit Prodim's business.
            23
                 AMF 26?.
            24
            7j           McElroy considered litigation against Defendants. AlVIF 266. McElroy did not

            ?6
                 know what the Johnsons were doing with information belonging to HighMark, if
            27
                 {02145596.DOCX}                           11
            28
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                     SUMMARY JUDGMENT
     Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 18 of 47 Page ID #:5441



            1   anything, but he was concerned and believed there to be "a need for protection." AMF

            2   266.      McElroy suspected "infringement" and the Johnsons using information
            3
                belonging to HighMark "that they weren't allowed to have."                 AMF 259.
            4

            5 ~ ~ Notwithstanding McElroy's 2012 suspicions, HighMark did not conduct a reasonable

            6
                investigation into its alleged claims against Defendants. AMF 268 — 271. HighMark
            7

            8   did not file its Complaint until July 13, 2018. AMF 267.
            9
                                            III.   LEGAL STANDARD
           ]o
                        Under Rule 56(c), summary judgment is proper only "if the pleadings,
           11
           12   depositions, answers to interrogatories, and admissions on file, together with the
 0
 0
  ~
  '~,  13
~ ~~~o          affidavits, if any, show that there is no genuine issue as to any material fact and that
o ~~~M 14
V C ¢a ~
~ ¢ o~~         the moving party is entitled to a judgment as a matter oflaw." A plaintiff moving for
H ~~~~~
         16
a •C ~Hw        summary judgment must carry its initial burden to present "evidence affirmatively
  ~ ~'
  0      17
 M
  ~,
           18   showing, for all essential elements of[their] case, that no reasonable jury could find

           19   for the non-moving party." Fara Estates Homeowners Assn v. Fa~a Estates, Ltd., 134
           20
                F.3d 377 (9th Cir. 1998). Where the plaintiff does not satisfy its initial burden, the
           21

           22   non-moving party has no obligation to demonstrate a genuine dispute of material fact.
           23
                Halpern v. United States, No. CV 17-4272 PSG (KSX), 2019 WL 4565169, at *5
           24

           25 (C.D. Cal. Aug. 16, 2019)(denying motion for summary judgment where plaintiff did

           26
                not meet initial burden). Should the plaintiff carry its burden, the non-movant can
           27
                {02145596.DOCX}                            12
           2g
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                    SL1~vIlVIARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 19 of 47 Page ID #:5442



             1   defeat summary by demonstrating a genuine dispute of material fact. Matsushita Elec.

             2 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587(1986).

                                                  IV.   ARGUMENT
             4
             5           Since HighMark filed this lawsuit in July 2018, its claims against the Entity
             6
                 Defendants and Winter have presented a moving target. Most if not all of the issues
             7
             8 now being litigated —alleged reverse engineering in 2011 and Defendants purportedly
             9
                 accessing CadCode after Winter's 2015 resignation —are nowhere to be found in any
            to
                 ofHighMark's three Complaints. See Doc. 1, 9,56. Notwithstanding the fact that the
            11
             12 issues on summary judgment are ordinarily framed by the Complaint, Defendants
   0
   0
   N
   ~~        13
H ~~~o          address each of the unsupported claims now advanced by HighMark. Rodriguez v.
o ~~~M 14
~
';~~~           Countrywide Homes,668 F.Supp.2d 1239, 1246(E.D.Ca1.2009)("issues on summary
pG ¢ o ~o ~o 15
~ ~ao,o,
   ~ ~'
W; ~ E :a   16
                 judgment are framed by the Complaint."). For the reasons set forth below, summary
 ~~         17
 0
  M

            18 judgment should be denied as to all claims and issues.
            19 A.        HighMark's Motion Factually Misstates Basic Information Regarding the
            20           Software Defendants Purportedly Misused.
            21
                         Of the several factual misstatements contained in HighMark's moving papers,
            ?2
            23 one of the most glaring is HighMark's inaccurate description of its own software.
            24 HighMark states its "proprietary software [is] used to convert measurements of an
            25
               existing doorframe into door-cutting instructions readable by a specific type of
            26
            27 woodcutting machine, known as a Holzher CNC machine." Doc. 148-1 at 1:13 — 16;
                 {02145596.DOCX}                           13
            2~
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOl
                                     SUMMARY JUDGMENT
            Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 20 of 47 Page ID #:5443




                 1   2:12 — 16; 19:2 — 7. A~ leash with respect to all time periods relevant to this lawsuit,

                 2   this is simply incorrect.

                             At least until HighMark reverse engineered the CadCode Software in 2017,
                 4

                 5 ~ ~ HighMark's proprietary software did not produce cutting instructions readable by a

                 6
                     specific type of CNC machine. On the contrary, HighMark's proprietary software
                 7

                 8   the MetaWorks Software —generated non-specific cutting instructions that were not

                 9
                     readable by particular brands of CNC machine. AMF 146.            That was the point.
                10
                     Jensen Decl., Ex. U at 28:20 — 25("The WINTSTEP file in XML format . . . is it fair
                11
                12   to say that's nonmachine-specific cutting instructions? A. That was the intent ... [so
  0
  0
       ~,       13
   N
  ~i
   vi 00 O           HighMark] could operate on many different CNC machines.")
o ~°~~M 14
V ~¢a ~
,~¢ o~~
~'~   O~ °~ 15               Software HighMark licensed fram CadCode converted the generic MetaWorks
 w ~~~,~,
~ ~ ~W~ 16
a 'c   vF" w         Software XML output into cutting instructions readable by multiple manufacturers of
  ~~
  0             ]7
  M

                18   CNC machines, including Holz-Her CNC machine-specific "HOP files." AMF 148 —

                19   1 50. The CadCode Software had the ability to take non-specific data, and translate it
                20
                     into code readable by multiple brands of CNC machines, depending on what type of
                21

                22   CNC machine the customer used. Id. Finally, it is undisputed that the CadCode
                23
                     Software is not proprietary to HighMark. Jensen Dec., Ex. H at 158:8 — 10 (Q. The
                24

                25   CadCode software that you were talking about, it's proprietary to CadCode, is it not?

                26
                     A. That is correct."). As HighMark cannot even accurately describe the technology
                27
                     {02145596.DOCX}                            14
                28
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                     DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                         SL1~vIlVIARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 21 of 47 Page ID #:5444



           1   Defendants purportedly misused, summary judgment cannot be entered in its favor.

           2 B.        HighMark's Trade Secret Claims Relating to Reverse Engineering Fail.

                       1.        There Is No Evidence In The Record Of Reverse Engineering.
           4
           J           The essence of HighMark's reverse engineering theory is the allegation that in
           6
               September 2011 a Casablanca employee, Michael MacGilvray, e-mailed a HighMark
           7
           8   HOP file to Prodim. By November of 2011, Prodim is supposed to have used that

           9
               single HOP file to reverse engineer HighMark software. See Doc. 148-1 at 8:8 — 9:16.

               HighMark's motion for summary judgment as to reverse engineering must be denied.
          11
             12        First, the undisputed facts show that Michael MacGilvray did not transmit a
    0
    0
     y ~,    13
 H'~~~~
 H ~~~o         HighMark HOP file to Proditn. Mr. MacGilvray appeared for deposition and testified
o ~°~~M 14
     ~ ¢~~
~ ¢ o.~~        that: (1) he has never seen a HighMark HOP file, Ex. M at 97:10 -98:2; (2) he
~ ~~~~,
~ ~~-~~16
 .
ta        "w
  e 'c ~ ~~     "wouldn't have sent them any HighMark stuff, because that's not what we wanted,"
    ~
    0  ~'    17
  M

             18 Ex. M at 50:21 — 51:7;(3) he did not send a HighMark HOP file to Prodim, Ex. M at
          19 52:12 — 15; and (4) the HOP file attached to his September 27, 20111, e-mail, on
          20
             which HighMark's entire case hinges, was a Prodim file, not a HighMark file, Ex. M
          21
          ~2 at 56:18 — 57:6. MacGilvray's testimony by itself requires the denial of HighMark's
          23
               Motion.
          24
          25           Second, HighMark's reverse engineering theory ignores the testimony of the
          ~~
               founder of HighMark, Michael McElroy. As McElroy confirmed, Prodim was
          27
               {02145596.DOCX}                            15
          2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                   SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 22 of 47 Page ID #:5445




               1   instrumental in the development ofthe One-CutTM in the first place. AMF 218 — 231.

               2 Prior to meeting with Prodim in 2006, McElroy "didn't even know what a CNC
               3
                   machine was," while Prodim had been working with Holz-Holzher for years. AMF
               4
               5 ~ 219 — 229. At the time, Prodim already had basic door cutting software, which it
               6
                   demonstrated for McElroy by cutting a door on his Holz-Her CNC machine. AMF
               7
               8 220, 228. By 2011, Prodim was already "advertising the fact that, you know, who
               9
                   needs HighMark when we can do it." AMF 261. HighMark's claim of reverse
              10
                   engineering is contradicted by the testimony of the person running HighMark at the
              11
              12   time the alleged reverse engineering occurred.
  0
  0
   ~,   13
H ~~~~~
H ~~~o                     In addition, McElroy and Winter's contract with MetaWorks explicitly states
o ~~~M 14
U ~¢o~~
~
~
' ¢"
   o~~
    °~ °~ 15       that the specifications of the "Geometry Interpreter," the MetaWorks software
~ ~~~,~
~ ~ ~~~ 16
a 'c ~ ~" w        HighMark later used to convert "Prodim Proliner export data to CadCode PartLink
  ~~
  0           l7
  M

              18   input data," was "[t]o be determined in final design working with Prodim."

              19   Krzeminski Decl.,Ex.3 at HDMI at 1340. Rather than arising from a phantom reverse
              20
                   engineering conspiracy between Prodim and Defendants, any alleged similarities
              2l
              22   between HighMark and Prodim HOP files resulted from Prodim assisting in the
              23
                   development of HighMark software in the first place.6
              24
              25           Finally, summary judgment must be denied because HighMark has never
              ~~
                   6 Despite the critical roles Prodim and CadCode Systems technology play in this case, HighMark did not serve any
              27   discovery on either entity in this case.
                   {02145596.DOCX}                                        16
              2g
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                       SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 23 of 47 Page ID #:5446




             1        identified what component of the Prodim software was purportedly reverse

             2 engineered. Software on the Prodim Proliner generates an XML file containing
                 II
             3
               measurement data, which software supplied by a third-party vendor, vectorcam,

             5        translates into HOP files. AMF 188. HighMark vaguely complains that some portion
             6
                  ~ of this process was reverse engineered, but its expert has neither inspected
             7
             8 Defendants' facilities nor the Prodim software used by Defendants. Defendants do
             9
                      not have any of the Prodim software source code, AMF 246, and HighMark never
            10
                      tried to contact, subpoena or otherwise obtain any source code from Prodim.
            11
        12 HighMark's Motion must be denied.
  0
  0
  N
  ~~    13
H ~~,~~
~ ~~~~          2.    HOP Files Are Not Trade Secrets.
o ~°~~M 14
U ~Qc;~
~ >U~o`Vj
~ ¢ o,~~ 15                   HighMark's motion should be denied for the additional reason that HOP files
~ ~~~~,
~ ~ ~W~ 16
° ~a ~~w              generated by the CadCode Software and used to cut doors on Holz-Her CNC machines
  ~~
  0      17
  M

            18        are not trade secrets. Cellular Accessoriesfor Less, Inc. v. Trinitas LLC, 2014 WL

            19 4627090, at *2 (C.D. Cal. Sept. 16, 2014)(trade secrets are: (1) information that
            20
               derives independent economic value from not being generally known; and (2) is the
            21
            22 subject of reasonable efforts under the circumstances to maintain its secrecy.).
            ?;
                      HighMark software did not begin generating HOP files HOP files were not even
            24
            25
            26         There is no evidence the Entity Defendants,in or around 2011 time period, ever accessed or used any HighMark source
                      code, or any other type of information that could conceivably could be deemed a trade secret. AMF 209 — 213.
            27        HighMark's claims are contingent on HOP files constituting a trade secret.
                  {02145596.DOCX}                                              17
            2g
                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                      DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                          SLfMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 24 of 47 Page ID #:5447




           1   produced using HighMark's software until much later in 20l 7.

           2           HOP files are mere instructions to a Holz-Her CNC machine about how to hill

               a desired product (e.g., cut a door out of a slab of wood). AMF 149 — 150. Holz-Her
           4
           5   was cutting doors on its CNC machines before HighMark existed, and Prodirn
           6
               demonstrated its ability to cut a door on a Holz-Her machine for McElroy in 2006.
           7
           8   AMF 226 — 228. Holz-Her gives out sample HOP files to customers, the German

           9
               software company direkt cnc systeme gmbh produces a manual describing how to
          to
               program HOP files, and users of Holz-Her CNC machines share sample HOP files on
          11
          12   Internet forums dedicated to woodworking. AMF 232 — 234.            HighMark did not
 0
 0
   ~,   13
~ ~~~o         develop the HOP format, and its retained expert witness has no idea who did. Jensen
o ~°~~M 14
U ~¢a ~
~ ¢ o.~~ 15
~'"°~°~        Decl., Ex. U at 96:6("Q. Is Direct CNC System GMBH the company that developed
w ~[~,~
~ ~ ~W~ 16
               HOP? A. I don't know.")
 a~       17
 M

          18           The founders of HighMark —Michael McElroy and Dave Winter- — do not

          19 consider HOP files proprietary to HighMark. AMF 238 — 239. Nor were HighMark
          20
             HOP files protected by confidentiality or trade secret agreements, as further described
          21
          22 in Section IV.0 below. On the contrary, HighMark provided customers HOP files
          23
               with no expectation they would be kept confidential, which is fatal to its later adopted
          ~4
          25   claim of trade secret protection. Hoffman v. Impact Confections, Inc., 544 F. Supp.

          26
               2d 1121 (S.D. Cal. 2008) (finding that plaintiff's failure to designate items as
          27
               {02145596.DOCX}                            1$
          2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                   SLJlvIlVIARY JUDGMENT
           Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 25 of 47 Page ID #:5448



                1   confidential under non-disclosure agreement was evidence that the plaintiff did not

                2    make reasonable efforts to maintain the secrecy ofthe information). As HOP files are
                3
                    not trade secrets, HighMark's trade secret claims —which are predicated on the
                4
                5   purported disclosure of a trade secret HOP file —must fail.
                6
                    C.      Four Seasons Did Not Breach the Master Agreement.
                7
                8          "To prevail on a cause of action for breach of contract, the plaintiff must prove
                9
                    (1) the contract, (2) the plaintiff's performance of the contract or excuse for
               10
                    nonperformance, (3) the defendant's breach, and (4) the resulting damage to the
               11
               12   plaintiff." Richman v. Hartley (2014) 224 Ca1.App.4th 1182, 1186. HighMark's
  0
  0
      ,~       13
                    Motion as to any alleged breach of contract by Four Seasons should be denied. HOP
~
O ~~~~
  ~°`~M 14
~ ~ U ~ rn
~ ¢ o~~ 15          files are not confidential under the Master Agreement and, even if they were,
w ~N
H ~~~,~
~ ~fax 16
a 'c ~ F"w          Defendants did not send a HighMark HOP file to Prodim for reverse engineering or
  ~~
  0            17
  M

               18   any other purpose.

               19           1.        The Definition of "File" In Section 1.6 of Master Agreement Does
               ~~                     Not Include HOP Files.

               21
                            The Master Agreement does not contains the words"HOP file." See Krzeminski
               22
               23
                    Decl., Ex. 44. HighMark argues that "File" in Section 1.6 of the Master Agreement

               24   means HOP files. See Doc. 148-1 at 13:8 — 12. HighMark is mistaken.
               25
                            Section 1.6 of the Master Agreement defines "File" as, "[i]n the case of a file
               26
               ~~   downloaded from the Extranet Site,... a file created by a Licensed Application based
                    {02145596.DOCX}                             19
               2g
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                     DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOB
                                         SUNIlVIARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 26 of 47 Page ID #:5449



                  on Measurement Data containing a digital footprint for a single, individual door

              2   opening." Krzeminski Decl., Ex. 44 at HDMI 94. HOP files do not fall within this
              J

                  definition for several reasons. First, HOP files are cutting instructions for Holz-Her

              5   CNC machines; a HOP file is not reasonably described as a "digital footprint for a
              6
                  single, individual door opening." Krzeminski Decl., Ex. 44 at HDMI 94. According
              7

              8   to Winter, the person who created the Master Agreement,"File" was not intended to
              9
                  and did not encompass HOP files, or any other type of machine-specific cutting
             1U
                  instructions used by customers to actually manufacture doors. Jensen Decl., Ex. B at
             11

             12   1 00:6 — 103:18.
 0
 0
  N~ ~
  ~  N
             13
~ ~~~~                    What "File" was intended to encompass were the MetaWorks Software
o ~°~~M 14
~~ U ~a
~ ¢ o~~ 15        generated XML files. This is because, when the Master Agreement was drafted, the
~ ~~~~
~ ~~~~16
a 'c ~~"'w        Files downloaded by HighMark licenses were the MetaWorks Software XML files, as
  ~~
  0        17
  M

             18   opposed to HOP files(or other type of CNC machine-specific file).      Winter Decl., ¶

             ]9   23; Jensen Decl., Ex. B at 100:6 — 103:18. CadCode Software, or other comparable
             20
                  CAM software capable oftranslating XML into machine-specific cutting instructions,
             21

             22 was installed locally onto customer CNC machines. Winter Decl., ¶ 23; Jensen Decl.,
             23
                  Ex. B at 100:6 — 103:18. Licensees generated HOP files locally at their facilities, and
             24

             25   the "Files" downloaded from HighMark were generic MetaWorks XML files. Winter
             26
                  Decl., ¶ 23; Krzeminski Decl., Ex. 44 at HDMI 94.
             27
                  {02145596.DOCX}                            20
             2g
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                      SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 27 of 47 Page ID #:5450



                  1             It was not until later that CadCode developed the web-based software from

                        which HighMark licensees could download HOP files over the Internet. See, e.g.,
                  -,
                  J

                        Jensen Decl., Ex. E at 1238 (2016 e-mail correspondence in which CadCode
                 4
                 5      distinguishes between "when we put the prototype together with Dave ~10 years ago
                 6
                        ~ and the server based solution 5 years ago."); see also Winter Decl., ¶ 23; E~ibit 5 to
                 7
                 8      the Krzeminski Declaration at HDMI 1461 (discussing "[CadCode]-provided End-
                 9
                        user support services, including, but not limited to ... On-site installation, system
                10
                        integration, and instruction.")(emphasis added); Jensen Decl., Ex. B at 100:6 —
                11
                12      103:18.
  0
  0
  N
  Y ~           13
F •~                            Finally, the Master Agreement itself distinguishes between a "File," on the one
H ~~~o ~ ~--1


o ~°~~M 14
~
~
' ¢"
   o,~~
    °~ °~ 15            hand, and "a specific machine-ready run program that will process the cutting actions
~ ~ C O~ O~
    N
~ ~ ~W~ 16
a 'c ~F"w               of the Door Machining Unit"(e.g., HOP file), on the other. Krzeminski Decl., Ex. Q
  ~~
  0             17
  M

                18      at H1VIDI 1393("HighMark guarantees(the "Guarantee")to provide a product, a File,

                19      that will generate a specific machine-ready run program that will process the cutting
                20
                        actions of the Door Machining Unit."). Thus, the definition of"File" in Section 1.6
                21
                22 ~ ofthe Master Agreement does not include HOP files. See id.
                23
                                2.        Four Seasons Did Not Disclose A HighMark HOP File to Prodim.
                24
                25              Even assuming a HOP file constitutes a "File" as defined in Section 1.6,
                26
                        Defendants did not send a HighMark HOP file to Prodiin. As noted above, Mr.
                27
                        {02145596.DOCX}                            21
                2g '~
                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                        DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                            SUNIlVIARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 28 of 47 Page ID #:5451



            1   MacGilvray appeared for deposition and repeatedly testified. that: (1) he has never

                seen a HighMark HOP file, Ex. M at 97:10 -98:2;(2) he "wouldn't have sent the~1~

                ~ any HighMark stuff, because that's not what we wanted," Ex. M at 50:21 — 51:7; and
            4
            J   ~(3)he did not send a HighMark HOP file to Prodim, Ex. M at 52:12. — 15; and (4)the

                HOP file attached to his September 27, 2011, e-mail, on which HighMark's entire
            7
            8   case hinges, was a Prodim file, not a HighMark file, Ex. M at 56:18 — 57:6. Again,
            9
                MacGilvray's testimony requires the denial of HighMark's Motion.g
           10
                        3.        Four Seasons Did Not Reverse HighMark Software.
           11
           12            As described in Section IV(B), supra, Four Seasons did not reverse engineer
 0
 0
  y ~,     13
~ ~~~o          One-CutTM and HighMark's Motion for summary judgment as to reverse engineering
o ~°~~M 14
  ~ ¢~~
~~ U~a
~ ¢ o~~ 15      must be denied. The alleged similarities between the Prodim and CadCode generated
F ~~~~
~ ~~w~16
° ~~ ~Fw        HOP files set forth in the Opening Expert Report of Derek Huisjen`' are disputed and
 ~~
 0         17
  M

           18   insufficient to support HighMark's claims.

           19           For example, the first factoid relied on by Mr. Huisjen in forming his opinion
           20
                that Prodim reverse engineered HighMark's software is that HighMark and
           21
           22 ~ Defendants' HOP files both contain the comment line ";WZGV=7123ME001."
           23
                Huisjen Decl., Ex. 9 at 8-9. Huisjen says this comment line is "unique" and indicates
           24
           25   g Without any supporting evidence, Plaintiff claims that "any HOP file on Defendants' server in September 2011 would
                have been a HighMark HOP file." Doc. No. 8:16 — 18. This is false. There are thousands of non-CadCode generated
           26   HOP files stored on Casablanca's CNC's machine from prior to September 2011,including sample Holz-Her HOP files.
                Vilfer Decl., ¶ 18.
           27   9 See Defendants separately filed Motion to Exclude Testimony by Mr. Huisjen. Doc. 152.
                {02145596.DOCX}                                          22
           2g
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                    SUNIMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 29 of 47 Page ID #:5452



           1   "a g-code creation methodology that traces to CadCode." Id. at 9:19-20. But a HOP

           2 I I file containing this same "unique" comment line is publicly available on the Internet,

               '~ and its metadata shows it was last modified August 2006. Vilfer Declaration, ¶ 6.
           4
           J   HighMark did not exist in August ?006. In deposition, Mr. Huisjen admitted he has

               no idea where the comment line ";WZGV=7123ME001" originated from or what it
           7
           8 signifies. Jensen Decl., Ex. U at 89:10 — 90:22.
           9           Mr. Huisjen next claims "another out-of-place comment in the Defendants' HOP
          10
               files indicates reverse engineering because it matches the same location of an out-of
          11
          12 place comment in HighMark's HOP files." Huisjen Decl., Ex. 9 at 9:25-10:25. Mt-.
 0
 0
 NN       13
H ~ ~ ~0   Huisjen speculates_ that the "out-of place comment" is non-functional and "unique."
o ~°~~M 14
   ~ ¢~~
~ ¢ o~~    Id. He is wrong on both points. First, the ";HOLZHER_RH" or ";HOLZHER_LH"
~ ~~~~
~ ~ ~W~ 16
a 'c ~ F"w comment lines found in the Prodim HOP files are not non-functional —they indicate
 ~~
 0        ~~
  M
          18   whether the door is right hinged(RH)or left hinged (LH). Moreover, the location of

          19 the comment line is not "unique" —HOP files stored on the Holz-Her CNC machine
          20
             from before Four Seasons licensed One-CutTM (i.e., prior to December 2008) have
          21
          ~~   these very same "unique" out-of-place comment lines. Vilfer Decl., ¶ 18, Ex. G and
          ~~
               H. Summary judgment as to HighMark's breach of contract claim must be denied.
          ~~
          ~j   D.      Winter Did Not Disclose HighMark Source Code to Defendants.
          ?6
                       In Section IV.C,HighMark argues"Winter Disclosed HighMark's Source Code
          ~~
               {02145596.DOCX}                           23
          28
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                   SL~'vIMARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 30 of 47 Page ID #:5453



                 to Defendants." Doc. 148-1 at 10:17 — 6. The missing link in HighMark's argument

            2    is any evidence that actually Winter disclosed any source code to Defendants. See id.
            3
                          The unremarkable fact that Winter theoretically could have accessed HighMark
            4

            5    during the period he was the President of the company is not evidence he disclosed
            6
                 source code to Defendants. Id. at 10:17 — 11:5.10 That Winter accepted a job offer to
            7

            8    work at Casablanca is not evidence he disclosed source code to Defendants. Id. at

            9
                 1 1:12 — 22.         That Winter returned his Apple laptop and an external hard drive
           ]0
                 containing all HighMark files once saved to the laptop a week after he resigned is not
           11

        12 evidence he disclosed source code to Defendants. Id. at 11:6 — 11. In contrast, Dave
  0
  0
  NY~ ~
      N
        13
~ ~~~o     Winter has repeatedly stated under oath that he neither took HighMark source code
o ~°~~M 14
U ~¢o;~
~ ¢"
~
'   o~~
      °~ °~ 15   nor disclosed any HighMark source code to Defendants. AMF 175. That HighMark
~ ~~'~~°~
a ~ ~ Fw 16
                 chooses not to believe Winter is not evidence that, contrary to his sworn testimony,
  ~~
  0        17
  M

           18    he disclosed source code to Defendants. Cf. Far Out Prods., Inc. v. Oskar, 247 F.3d

           19    986, 997 (9th Cir. 2001)("A party opposing summary judgment may not simply
           20
                 question the credibility ofthe movant to foreclose summary judgment.").
           21

           22            To make matters worse, HighMark misleads the Court regarding the evidence.
           23

           24    10 Plaintiff's memorandum states: "According to Matulia, Winter never returned the portable backup drive containing
                 HighMark's source code." Doc. 148-1 at 10:25 — 27. Matulia's statement is inadmissible hearsay, not to mention
           25    incredible, as is made clear from the portion of Matulia's deposition HighMark omitted from its Motion. Jensen Decl.,
                 Ex. I at 6524 — 66:3("Q. Okay. Because, once again, do you have a memory that Mr. Winter took the protective hard
           26    drive and then never brought it back to HighMark? A. No, I don't have a memory of that. I was told by Joe Fallon of
                 that."). But Mr. Fallon, who was deposed twice in this case, first in his personal capacity and then as a PMQ, never
           27    stated that Winter did not return the hard drive. Jensen Decl., Ex. H at 103:15 — 105:5, 164:17 — 166:6.
                 {02145596.DOCX}                                           24
           2g
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO]
                                     SUMMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 31 of 47 Page ID #:5454



                  1   Specifically, HighMark's moving papers state that a "Letter of Intent" attached to a

                 2    July 14, 2015, e-mail from Winter indicates that Winter is supposed to "bring the

                      technology" and references HighMark's measuring device. Doc 148-1 at 11:12 — 22.
                 4

                      HighMark is confused and completely wrong: the letter attached to Winter's July 14,
                 6
                      2015 e-mail to the Johnsons does not contain the phrase "bring the technology" or
                 7

                 8    reference HighMark's measuring device.11
                 9
                               In any case, HighMark is again basing its case on out-of-context snippets of e-
                l0
                      mail correspondence, as opposed to tangible evidence of wrongdoing. Krzeminski
                11
                12    Decl., Ex. 7 at 99:15 — 20("Q. And it's a fair statement, as we sit here today, you have
  0
  0
       ~,
       N
                13
~i V] i
      vi o0 0         nothing to share with me that any of the defendants in this matter have accessed the
o ~°~~M 14
v ~¢~;~
~
~
' ¢"o~~
     °~ °~ 15         source code of HighMark. True? A. I have no evidence.") Absent evidence that
w ~~~,~
~ ~ ~W~ 16
on.
  m 'c ~ F"w          Winter actually disclosed source code, of which is there none,there is no basis to grant
    ~~
    0           17
  ~n
  M

                18    summary judgment and HighMark's Motion must be denied.

                19    E.       HighMark's Claim That Defendants Accessed CadCode is Frivolous.
                20
                               HighMark filed this lawsuit on the theory that Winter stole HighMark's "source
                21
                22    code" and was "improperly using HGHMARK's trade secret and/or confidential
                23
                      information (including source code for its `One-Cut'TM system) and falsely
                24

                25 "This is the same error present in UMF 36. To hopefully clarify this matter for the Court, Mr. Winter's July 14, 2015,
                      e-mail to Glenn Johnson is Exhibit 6 to the Deposition of Glenn Johnson. Jensen Decl., Ex. C at 149:10 — 152:7. The
                26    letter attached to Mr. Winter's e-mail, which does not contain the phrase "HS measuring devices" is Exhibit 5 to the
                      Deposition ofGlenn Johnsons. Id. The letter containing the phrase "bring the technology" is Exhibit 7 to the Deposition
                27    of Glenn Johnson. Glenn Johnson never sent Exhibit 7 to Winter. Jensen Decl., Ex. C at 175:10 — 16.
                      {02145596.DOCX}                                            25
                2g
                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                      DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                          SLJ~vIMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 32 of 47 Page ID #:5455



                informing prospective customers that the technology is the property of ONE DAY."

            2   Complaint, ¶ 51. While it is undisputed that Defendants have continuously used
            3
                Prodim software to manufacture doors since 2011, HighMark refuses to concede its
            4
            5   error. Instead, HighMark opted to advance the fanciful allegation that the "evidence
            6
                demonstrates that in 2016, Defendants were processing door measurement data on
            7
            8   CadCode's servers." Doc. No. 148-1 at Doc. 12:12 — 13. HighMark has no evidence
            9
                to support this claim
           10
           11           1.        HighMark Concedes Its CadCode Claim Is Based On a Misstatement
                                  of the Evidence.
        12
  0
  0
  N
  y ~,  13              HighMark's memorandum of points and authorities states the following:
H ~~~~~
H ~~~o
o ~°~~M 14             "The evidence demonstrates that in 2016, Defendants were processing
] y¢ N N
V
~ ¢ o~~ 15
—>"°~°~                door measurement data on CadCode's servers. For example, on or
~ ~~~~
                       around February 5, 2016, CadCode shut down its servers due to a late
          16
a •c ~ Hw              payment by HighMark. UMF 37, 119. In the present litigation,
 ~~
 0         17          Defendants produced tens of thousands HOP files from their
  M
           18          manufacturing sites for examination by HighMark's technical expert.
                       UMF 38, 120. Yet they failed to produce any HOP files generated on
           19          February 5, 2016—the very same day CadCode shut down its servers.
           20          UMF 39, 121. From one of their manufacturing sites, Defendants
                       produced no HOP files generated between February 5, 2016 and
           21
                       February 23, 2016. UMF 40, 122. From another of Defendants'
           22          manufacturing sites, they failed to produce any HOP files generated
           ~;          between February 5, 2016 and February 8, 2016. UMF 41, 123."

           24
           25           HighMark now concedes the bolded sentence is a statement conjured by one of
           ?E
                its attorneys with no factual basis. Jensen Decl., Ex. T ("We have finished
           27
                {02145596.DOCX}                            26
           2g
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                    SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 33 of 47 Page ID #:5456




               1        investigating the issue regarding two gaps in HOP file production around February

               2 2016. After revisiting the facts, Mr. Huisjen will no longer be relying on a gap
                   II
               3
                 between February 4,2016 to February 23,2016 in view ofDefendants' HOP files that
               4
               5 ~ ~ appear to have been generated for certain days within that period. Counsel's initial
               6
                        assessment was inadvertently based on an incomplete data set."). This admission by
               7
               8        itself requires the denial of HighMark's Motion as to its causes of action for breach

               9
                        of contract, trade secret misappropriation, and breach of fiduciary, because the
              10
                        nonexistent February 4 through February 23,2016"gap" is identified as an undisputed
              11
              12 material fact supporting those claims. See UMF 40, 122.
  0
  0
   ~,   13
H ~~~~~
H ~~~o                        While mistakes happen, what is especially concerning is the inconsistent sworn
o ~°~~M 14
U ~    c; ~
~ ¢ o~~
~'~  piO
       ' 15             statements of HighMark's expert witness, Derek Huisjen, regarding his alleged
~ ~ C O~ O~

~ ~ ~W~ 16
a 'c i F" w             review of HOP files generated by Defendants in February 2016.12 Mr. Huisjen
  ~~
  0           17
  M

              18        declared under penalty of perjury that the statements in his Opening Expert Report,

              19        subject to one correction not relevant here, are true and correct. Huisjen Decl., ¶ 3 —
              20
                        5. In his Opening Expert Report, Mr. Huisjen stated that he reviewed samples of
              ?1
              22 Defendants' HOP files, which "were selected to include all HOP files in early
              2~
                        February 2016." Huisjen Decl., Ex. 9 at 3, fn. 1. Later, Mr. Huisjen states that: "I
              24

              25        have inspected all of the Defendants HOP files in early February. The Defendants

              26
                    12 More specifically, the HOP files generated by Casablanca in February 2016. Defendants other "site," One Day
              27    Enterprises' Rocklin, California facility did not open its doors unti12017.
                    {02145596.DOCX}                                          27
              2g
                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                        DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                            SL1~vIMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 34 of 47 Page ID #:5457




             1    generated no HOP files on the day CadCode's servers were shut down, an event that

             2    is otherwise extremely unlikely." Huisjen Decl., Ex. 9 at 3, fn. 1. However, in

                  deposition, Mr. Huisjen stated the opposite with respect actually conducting any type
             4

             5    offorensic review ofDefendants' HOP files generated in February 2016:"Q.Did you
             6
                  actually review the HOP files themselves? A. Which HOP files? Q. The HOP files
             7
             8    that were generated by the defendants in February 2016. A. I was not given those
             9
                  HOP files." Jensen Decl., Ex. U at 160:18 — 162:9. Defendants do not believe Mr.
            10
                  Huisjen is being intentionally deceptive; more likely, he has simply been maneuvered
            11
            l2    into making statements the import of which he lacks the experience to grasp.
 0
 0
 N
  ~ ~       ~ ~

 ~ ~ ~ ~                  2.        The Remainder of HighMark's Claim that Defendants Accessed
O ~°'~M 14
U ~¢o;~                             CadCode is Similarly Meritless.
~~ U~~
~ Q o~p~o   IS
W ~~a,rn
                          There is absolutely no technological evidence Defendants ever accessed
o .~ ~~w 16
 ~~
 0          17    CadCode following Winter's July 2015 resignation from HighMark. See generally
  M

            10

                  Doc. 148 — 1. Each HOP file generated by Defendants from November 2011 to the
            19

            20    present bears the name "vectorcam" in its code, and HighMark has never explained
            21
                  why HOP files purportedly downloaded from CadCode in 2016 are identical to all
            22
            ~; HOP files otherwise generated by Defendants between November 2011 and the
            ?4    present. AMF 120; Jensen Decl., Ex. U at 162:23 — 164:24.
            25
                          The only "evidence" HighMark has presented to support its claim is that
            26
            27    Casablanca did not generate HOP files February 5 — 8, 2016, a period of four days.
                  {02145596.DOCX}                           2$
            28
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                      SL~'vIMARY JUDGMENT
          Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 35 of 47 Page ID #:5458




                1   But Casablanca frequently does not generate HOP files for days at a time, especially

                2 over weekends. AMF 204.13 Given this undisputed fact, Casablanca's non-production
                -,
                    of HOP files on February 5, 2016, a Friday, and February 8, a Monday, before
                4

                5   resuming normal operations on February 9, 2019, is probative of nothing. Id. The
                6
                    mere passage of time is not a causal link demonstrating use of a specific technology.
                7

                8   Moreover, while HighMark says CadCode shut off service on _February 5, 2016
                9
                    because HighMark did not pay its bill, even this is questionable. See Ex. 56 to the
               10
                    Krzeminski Decl., indicates that CadCode terminated service as of February 1, 2016.
               11
               12   See Ex. 56 ("please note that your support will expire on 1/30/16").14
    0
    0
    N
    y~N
               13
     vi 00 O
    ~i                      HighMark also ignores any facts contradicting its CadCode theory. For
o ~~~M
U ~
               14
 cQ~~
~~ U~~
~ ¢ o~o~o      15   example, on March 16, 2017, HighMark sent e-mail correspondence to CadCode
~ ~ C o, o,

~    ~ a
               16
a 'c ~~w            stating that HighMark's "server issues" have not been resolved and requesting that
    ~~
    0          17
    M

               18   CadCode make the_ issue a high priority "so we can get back up and running." AMF

               19   202. While the CadCode server was down, however, continued to operate normally,
               20
                    generating HOP files March 13, 14, 15, 16, and 17, 2017. AMF 203.
               21

               22           In addition, although HighMark claims there was a discrepancy between the
               ~;
                    number of doors HighMark manufactured and the number of HOP files generated by
               24

               25   CadCode, HighMark's own e-mail correspondence shows that the "discrepancy" was
               26
                    13 February 6 and February 7, 2016 are a Saturday and Sunday.
               27   'a Defendants produced HOP files February 1, 2, 3, and 4,2016. AMF 260.
                    ;02145596.DOCX}                                        29
               2g
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                    DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                        SL1~vIlVIARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 36 of 47 Page ID #:5459



              1   the result of HighMark employees generating multiple HOP files for each door

              2 HighMark produced. AMF l96                          For example, sometimes HighMark employees

                  would press the generate button twice, "because it makes them feel more confident
              4

              5   that the HOP file is being created." Jensen Decl., Ex. E at 1240. That is why in
              6
                  December 2, 2016, e-mail correspondence to HighMark, CadCode wrote:"[a]s for the
              7
              8   discrepancies, we're not sure there really are any." AMF 207.

                          Finally, HighMark's claim makes no sense on its own terms. Casablanca
             10
                  licensed the Prodim software, including vectorcam to generate HOP files, fora one-
             tt
             12   time fee. AMF 191. Casablanca can generate infinite HOP files using the vectorcam
  0
  0
   ~,  13
~ ~~~o            software linked to its CNC machines for no additional cost. AMF 192. There is no
o ~~~M 14
v ~¢~;~
~ ¢ o,~~          reason for Casablanca to use CadCode in the first place.''
~ ~~~~
~ ~~w~16
a 'c ~ F"w        F.      Winter Did Not Violate Cal. Penal Code § 502.
  ~~
  0          17
  M

             l~           1.        Winter Did Not Knowingly Access, Take, Copy, or Make Use of
                                    HighMark's Data Without Permission.
             l9

             ?o           As described in Sections IV.D and IV.E, HighMark has failed to present
             ~~
                  evidence that Winter ever actually accessed or otherwise made use of HighMark
             22
             2>
                  source code following his resignation. Krzeminski Decl.,Ex. 7 at 99:15 — 20("Q. And

             24

             25   15 When asked why Defendants would need or want to access CadCode to generate HOP files, HighMark's expert was
                  at a loss. The only thing he could do was speculate that maybe Defendants were not satisfied with the way the Prodim
             26   software they had been using for four years had been cutting doors. Jensen Decl., Ex. U at 166:16 — 167:6. There is
                  absolutely no evidence to indicate that was the case, or that using CadCode, as opposed to vectorcam, would produce
             27   HOP files of differing quality.
                  {02145596.DOCX}                                          30
             28
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARI{DIGITAL,INC.'S MOTION FO
                                      SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 37 of 47 Page ID #:5460



              1   it's a fair statement, as we sit here today, you have nothing to share with me that any

              2   of the defendants in this matter have accessed the source code of HighMark. True?

                  A. I have no evidence.") In contrast, Winter repeatedly stated under oath that he
              4
              J   neither took HighMark source code nor disclosed any HighMark source code to
              6
                  Defendants. AMF 175. That HighMark chooses not to believe Winter is not evidence
              7
              8   that, contrary to his sworn testimony, he disclosed source code to Defendants. See
              9
                  Far Out Prods., Inc., 247 F.3d at 997.
             10
             11
                          2.        Winter Did Not Access and Damage, Delete, and/or Destroy
                                    HighMark Data.
             12
  0
  0
    ~,  13                Winter backed up all HighMark files from his laptop to the external hard drive
~ ~~~o
o ~°~~M
  a     14        he returned to HighMark a week after his resignation. AMF 186 — 187. No HighMark
~~ U~a
~ ¢ o.~~ 15
~ ~~~~            information was lost or destroyed, and it is pure speculation by HighMark to say
~ ~ ~W~ 16
a 'c ~ E"w
  0
  ~~         17   otherwise. Id. In addition, counsel for HighMark simply made up the claim that
  M

             ~O

                  "HighMark's CTO was unable to properly access files on" the "external hard drive."
             ~~
             ~~   T~oc. 148-1 at ?9:17-19. Joseph Fallon, HighMark's CTO, testified that he never
             ~~
                  examined the hard drive. Jensen Decl., Ex. H at 179:11 — 181:7.
             ~2
             23           Similarly unsupported is HighMark's claim that Winter did not return an

             24   external hard drive HighMark's CTO gave to Winter for safekeeping. The "evidence"
             25
                  for this claim, the testimony of Richard Matulia, is inadmissible hearsay, not to
             26
             27   mention incredible. Jensen Decl., Ex. I at 65:24 — 66:3 ("Q. Okay. Because, once
                  {02145596.DOCX}                            31
             7$
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARI{DIGITAL,INC.'S MOTION FOR
                                      SUNIlVIARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 38 of 47 Page ID #:5461



           1   again, do you have a memory that Mr. Winter took the protective hard drive and then

           2   never brought it back to HighMark? A. No,I don't have a memory of that. I was told
           3
               by Joe Fallon of that."). Mr. Fallon, deposed twice in this case, first in his personal
           4
           5 ~ ~ capacity and then as a PMQ,never claimed that Winter did not return the hard drive.
           6
               Instead, he admitted no hard drive was missing. Jensen Decl.,Ex.H at 103:15 —105:5,
           7
           8    1 64:17 —166:6;94:25 — 95:5("Q. Right. Now,we have three backup devices that you
           9
               identified as portable hard drives. Right? A. Correct. Q.Okay. Where are the portable
          10
               hard drives currently stored? A. In the server room.").
          11
          12   G.      Winter Did Not Breach Any Contract With HighMark.
 0
 0
  N
  ~~    13
~ ~~~o                 HighMark alleges Winter breached an Employee Nondisclosure, Assignment
o ~°~~M 14
~
~
'  o~~
  ¢"°~ °~ 15   and Non-Solicitation Agreement ("Nondisclosure Agreement"). SAC at ¶¶ 82-86.
~ ~~~,~
~ ~~W~16
               This is not the case. To prevail on this claim,Plaintiff must establish:(1)the existence
 ~~
 0        17
  M

          18   of a contract; (2) performance or excuse for nonperformance; (3) breach; and (4)

          19   resulting damages. Durell v. Sharp Healthcare, 183 Cal. App.4th 1350, 1367(2010).
          20
               The undisputed facts show that no reasonable trier of fact could find in favor of
          21
          22   HighMark as no breach ever occurred.
          23
                       1.        Winter Did Not Disclose Confidential           or    Trade    Secret
          24                     Information Relating to HighMark.
          25
                       HighMark asserts that Winter disclosed trade secret and/or confidential
          26
          27   information to third parties. HighMark's theory has no evidentiary support. AMF
               {02145596.DOCX}                            32
          ~~
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGH-IMARK DIGITAL,INC.'S MOTION FOR
                                   SUMMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 39 of 47 Page ID #:5462




               1   154 — 207.          Winter vehemently denies ever keeping or disclosing any such

               2
                   information. AMF 175. As described in Sections IV.D and IV.E,the only "evidence"
               J

                   ~ that HighMark has presented to the contrary is misstated or selectively quoted and
               4
               5 ~ ~ out-of-context e-mail correspondence.
               6
                           2.        Winter Did Not Otherwise Breach the Employee Nondisclosure,
               7                     Assignment and Non-Solicitation Agreement.
               8
                           Winter fully complied with his "duties" as outlined in section one of the
               9
              10 ~ ~ Nondisclosure Agreement that HighMark feigns were breached. While at Highmark,
              11
                   Winter devoted his best efforts to the interests of the business, never had other
              12
  0
  0
  y ~„
    N
              13 employment and never engaged in conduct that was indirect conflict with HighMark's
[
~ ~ V1 00 ~
o ~°~~M
  a        14 interests that would cause a material and substantial disruption to it. AMF 154 — 207.
~
~
' ¢"o~~
     °~ °~ 15
~ ~~~~        After resigning in July of 2015 due to HighMark failing to pay him his full salary,
o ~ ~W~ 16
a a~F"w
  o~          17 Winter simply began alternative employment which started after he terminated his
  M

              10
                   employment with HighMark. AMF 166.
              19
              20           3.        HighMark Concedes The Existence Of A Genuine Dispute Of
                                     Material Fact.
              21
              22           Undisputed material fact 40 in support of HighMark's breach of contract cause
              ZJ
                   of action against Winter states that one of Defendants' "sites" did not produce HOP
              24

              ZJ   files between February 4, 2016 and February 23, 2016. UMF 40. HighMark now
              26
                   concedes that this assertion was an attorney-generated "fact," for which is there is no
              27
                   {02145596.DOCX}                            33
              2g
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                   DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                       SLJ~vIMARY JUDGMENT
        Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 40 of 47 Page ID #:5463



                   1   basis. Jensen Decl., Ex. T. As this alleged material fact is admittedly completely

                   2   unfounded, HighMark's Motion must be denied.

                       H.      HighMark's Breach of Fiduciary Duty Claims Against Winter Fail.
                   4

                   5           Corporate employees—officers included—have a right to seek alternative
                   6
                       employment. Bankcroft-Whitney Co. v. Glen,64 Ca1.2d 327,345(Cal. 1966). Seeking
                   7

                   8   and accepting a job, even with the competitor of one's employer, is not a breach of
                   9
                       fiduciary duty or usurpation of corporate opportunity. Id. Similarly, "[t]he mere fact
                  10
                       that the officer makes preparations to compete before he resigns his office is not
                  11

       12 sufficient to constitute a breach of duty. It is the nature of the preparations which is
  0
  0
  N

  ~N   13
H ~~~o    significant." Id. at 346.
O ~ O1 ~M 14
~` ;~~~
~ ¢ o~c~c         15           No reasonable juror could find in favor of HighMark on its breach offiduciary
~ ~ao,a
    a~
                  16
a~ 'c~~ ~~F"w
         ~ a ~¢        claim because there is no evidence Winter took any action —beyond resigning and
  0               17
   M

                  18 joining a different company due to his employer failing to pay him his salary, which

                  19   is not improper in the slightest —that caused harm to HighMark.
                  20
                               As described in Sections IV.D and IV.E, HighMark's allegations that Winter
                  21

                  22   misused HighMark technology border on the frivolous. See AMF 154 — 207.
                  23
                       Moreover, to the extent HighMark's breach of fiduciary duty claim against Winter is
                  24

                  25 predicated on alleged misuse of HighMark technology, it is preempted by CUTSA.
                  26 See, e.g., Mattel, Inc. v. MGA Entm't, Inc., 782 F. Supp. 2d 911,986(C.D. Cal. 2011).
                  27
                       {02145596.DOCX}                           34
                  2g
                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                       DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                           SL1~vIMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 41 of 47 Page ID #:5464




             1           HighMark's allegation that Winter usurped "the opportunity to expand the

             2 market for interior replacement door services by partnering with the Johnsons" fares

                 no better. Doc. 148-1 at 27:1 — 3;see AMF 154 — 207. Most importantly, there is no

             5   evidence that there was a corporate opportunity for HighMark to partner with the
             6
                 Johnsons. Premier Displays &Exhibits v. Cogswell; 2009 WL 8623588, at *9(C.D.
             7
             8   Cal. Dec. 23, 2009) (In order to state a claim for breach of fiduciary duties by
             9 usurpation of a corporate opportunity, the company must have an actual opportunity
            10
               that the fiduciary usurped fi-on~ it.). "The abstract notion that [HighMark could have
            11
        12 partnered with the Johnsons] does not amount to a `corporate opportunity' as
  0
  0
  N~ ~  13
H ~~~~~
H
     N
  ~~~o     contemplated by the California Courts." Robinson, Leatham &Nelson,Inc. v. Nelson,
o ~°~~M 14
U ~  c; ~
~~ U ~a
~ ¢ o~~0 15      109 F.3d 1388, 1394 (9th Cir. 1997)

a •~ ~Hw                 The Johnsons wanted to work with Dave Winter, not HighMark. AMF 170.
 ~~
 0          17
  M

            18   The Johnsons wanted to work with Winter because of his experience in the industry

            19 and that "he's a really good guy, and people like him. And he is honest." AMF 171.
            20
               The Johnsons did not want to enter into any type of partnership or business
            21
            22 ~ relationship with HighMark. AMF 169. HighMark's corporate opportunity theory
            23
                 was concocted for summary judgment — in discovery, HighMark never inquired as to
            24
            25   this alleged corporate opportunity —and no reasonable juror could find in favor of
            26 HighMark on the claim.
            27
                 {02145596.DOCX}                          35
            2g
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                     SUMMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 42 of 47 Page ID #:5465



           l           1.        HighMark Concedes The Existence Of A Genuine Dispute Of
                                 Material Fact.
           2
                       Like with HighMark's breach of contract and trade secret misappropriation
           4
               claims, HighMark breach offiduciary cause of action identified the assertion that that
           J

           6
               one of Defendants' "sites" did not produce HOP files between February 4, 2016 and

           7   February 23, 2016 as an undisputed material fact. See UlV~ 40, 122. As this alleged
           8
               undisputed material fact admittedly lacks any foundation, HighMark's Motion for
           9
          10   Summary Judgment as to breach offiduciary duty claim must be denied. See Jensen
          11
               Decl., Ex. T.
          12
 0
 0
    ~,  13     I.      HighMark's Unfair Competition Claim Is Preempted.
H ~~~
H ~~~~
o ~°~~M 14            "[T]o avoid CUTSA preemption, a claim must 'retain sufficient independent
U c¢o;~
~¢
~    o~~
  '"°~ °' 15
w ~~~,~,
               facts' to be viable after the 'trade secret' facts are removed." Jardin v. DATAllegro,
o .~ ~F~ 16
 ~~
 0        17 Inc., 2011 WL 3300152, at *2 (S.D. Cal. July 29, 2011) (citation omitted).
  M

          10
               HighMark's UCL and CUTSA claims have identical factual predicates, each arising
          19
          20 from Defendants' purported misuse of confidential or trade secret information.
          21
               Compare Doc. 56 at ¶¶ 71 — 76, with Doc. 56 at ¶¶ 91 — 95.
          ?2
          2~           In its Motion, "[r]ather than articulate the different factual predicates

          24   underlying its UCL and CUTSA claims," HighMark purports to reserve its UCL claim
          25
               for consideration at some later date, and "directs the Court to two cases discussing
          ?~
          27   CUTSA preemption in matters at the motion to dismiss stage ... [.]" as support for
               {02145596.DOCX}                           36
          2g
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                   SL1~vIMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 43 of 47 Page ID #:5466



             1    this maneuver. Teledyne Risi, Inc. v. Martin-Baker Aircraft Co., 2017 WL 9831402,

             2    at *9 (C.D. Cal. Sept. 7, 2017). Both cases are inapposite, and given HighMark's

                  concession that its UCL claim is preempted, its Motion must be denied as to this cause
             4

             5    of action.
             6
                  J.      Measuring Interior Door Frames And Manufacturing Custom Fit
             7            Replacement Doors Is A Widely-Known Process.
             K
             ~~           Much of HighMark's case and the damages it supposedly incurred is

            1U    predicated on the idea that the process of measuring interior door frames and

                  manufacturing custom fit replacement doors is aclosely-guarded secret, known only
            12
  0
  0
  N
  ~~    13        to HighMark. First, HighMark states that:"HighMark and the Corporate Defendants
~ ~~~o
o ~°~~M 14
U ~
  a ¢o; ~         are the sole competitors in the technology-assisted interior replacement door
~ ¢ o~~ 15
~'~°~°~
F ~~~~
                  industry." Doc. 148-1 at 15:20-2. Second, HighMark states:"Up until approximately
~ ~~W~16
a ~~ ~~w
  ~~
  0      17       November 2011, HighMark was the only provider of interior door measurement and
  M

            18
                  conversion technology." Hanson Decl., Ex. 1 at l 2, ¶ 4.
            19
            20            However, as HighMark knows or should know, neither ofthese statements are
            21
                  accurate. First, Michael McElroy,the co-founder ofHighMark,sold his interior door
            22
            23
                  replacement company,Interior Door and Replacement Company("IDRC"),in 2015.

            24    Winter Decl., ¶ 21. IDRC uses electronic measuring devices and CNC machines to
            25
                  manufacture replacement interior doors and continues to operate from its facility in
            26

            27    Santa Clara, California. Id. IDRC is a direct competitor of HighMark. Id. It is
                  {02145596.DOCX}                           37
            2g
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                      SLJ~vIMARY JUDGMENT
         Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 44 of 47 Page ID #:5467




              1   incorrect to say that "HighMark and the Corporate Defendants are the sole

              2   competitors in the technology-assisted interior replacement door industry." Doc. 148-
              3
                  1 at 15:20-2.
              4

              5           Second, manufacturing interior doors using electronic measuring devices and
              6
                  computer numerical control ("CNC") machines is a widely-known process. Jeld-
              7
              8   Wen,Inc.("Jeld-Wen"), aworld-wide manufacturer of windows and doors and largest

              9
                  global door and window manufacturer,launched its interior door replacement program
             10
                  in or around 2009. Winter Decl.,¶ 17. It was called the "Perfect-Fit" program. Winter
             11
             12 Decl., ¶ 17 — 20; Ex. H, L The Jeld-Wen measuring device was known as the "Door
 0
 0
 N           7
  ~ in       1J

                  Digitizer" — "a state-of the art measuring device which allows the capture of 3-D
o ~~~~ 14
~~ U~a
~ ¢ o~~ 15        measurements for the contour of each door opening." Winter Decl., Ex. H. Jeld-Wen
~ ~~~~
~ ~~a~ 16
a 'c ~~"w         produced brochures demonstrating the use of its electronic measuring devices and
 ~~
 0           l7
  M

             18   CNC machines to manufacture doors. Winter Decl., Ex. H. It is therefore incorrect

             19   to say that:"Up until approximately November 2011,HighMark was the only provider
             20
                  ofinterior door measurement and conversion technology." Hanson Decl., Ex. 1 at 12,
             21
             ~2 ¶4 ~~
             23
                          These types of misstatements are especially concerning because HighMark
             24
             25   once had a partnership with Jeld-Wen under which Jeld-Wen produced doors for

             26
                  16 Given that the opinions of HighMark's damages expert, David Hanson, are expressly predicated on the inaccurate
             27   information supplied to him by HighMark, his opinions on damages are disputed and have little to no probative value.
                  {02145596.DOCX}                                          38
             2g
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FOR
                                      SUNIlVIARY JUDGMENT
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 45 of 47 Page ID #:5468




              1   HighMark. Winter Decl., ¶ 19. HighMark would send raw measurement data from

              2 HighMark's measurement device to Jeld-Wen for processing by Jeld-Wen's
              3
                proprietary conversion code and the CAM software used by Jeld-Wen. Id. Jeld-Wen
              4
              5   manufactured the doors on their CNC machines and returned them to HighMark or
              C
                  HighMark's customers. Id. John Ambruz and Paul Bernards, members of the
              7
              8   HighMark Board of Directors, were previously employed by Jeld-Wen and were

              9
                  intimately aware of Jeld-Wen's system for processing doors, including the use of a
             10
                  measuring device and proprietary conversion code. Id. at ¶ 20.
             11
             12                                  V.    CONCLUSION
  0
  0
    ~,       13
H'~~~~                    For any and all of the foregoing reasons, HighMark's Motion for Summary
o ~~~~       14
~ ~¢~;~
— ~ U ~ rn
~ ¢ o~~      15   Judgment should be denied in its entirety.
  ~ ~~~
~ ~ ~W¢      16
a '~ ~ F"w
  o~         17
  M                                                     Respectfully Submitted,
             10



             19   Dated: January 28, 2020               PORTER SCOTT
                                                        A PROFESSIONAL CORPORATION
             ?o
             2l                                                     /s/Martin N. Jensen
             22                                                     Martin N. Jensen
                                                                    Jeffrey A. Nordlander
             ~;                                                     Attorneys for Defendants
             ~~
             25
      '~     26
             27
                  {02145596.DOCX}                              39
             2g
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                  DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION FO
                                      SL~'vIMARY JUDGMENT
      Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 46 of 47 Page ID #:5469



                    CASE NAME: Highmark Digital, Inc. v. Casablanca Design Centers,Inc. et nl.
              1
                    CASE NO.:  USDC Central District, Western Division Case No. 2:18-cv-0610-SJO-AS
             2
                                                              PROOF OF SERVICE
              3
                           At the time of service, I was over 18 years of age and not a party to this action. My
             4
                    business address is 350 University Avenue, Suite 200, Sacramento, California 95825.
              5            On January 28, 2020, I served the following document:

              6
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
              7     DEFENDANTS' OPPOSITION TO HIGHMARK DIGITAL,INC.'S MOTION
                                    FOR SUMMARY JUDGMENT
              8
              9        ~     BY MAIL: I placed the envelope for collection and mailing, following our ordinary business practices.
                             I am readily familiar with this business' practice for collecting and processing correspondence for
             10              mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
                             ordinary course of business with the United States Postal Service, in a sealed envelope with postage fully
             11               re aid.
                             BY PERSONAL SERVICE: I caused such document to be personally delivered to the persons)
             12              addressed below. (1) For a party represented by an attorney, delivery was made to the attorney or at the
  0
  0                          attorney's office by leaving the documents, in an envelope or package clearly labeled to identify the
     v,      l3              attorney being served, with a receptionist or an individual in charge of the office, between the hours of
  •~ N
                             nine in the morning and five in the evening. (2)For a party, delivery was made to the party or by leaving
~ ~~~~
O ~°`~M I4                   the documents at the party's residence with some person not younger than 18 years of age between the
                             hours of ei ht in the mornin and six in the evenin .
~ ~ U ~ rn
~ ¢ o~~ l5                   BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
F ~~~~                       overnight delivery carrier and addressed to the persons) listed below. I placed the envelope or package
a •G ~~w 16                  for collection and overnight delivery at my office or a regularly utilized drop box of the overnight
                             delive carrier.
  ~ ~'
  0          17              BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
  ~n
  M                          transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
             10              reported by the faac machine that I used. A copy of the record of the fax transmission, which I printed
                             out, is attached
             19        XX    BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept service
                             by electronic transmission, I caused the documents to be sent to the persons at the electronic notification
             20              address listed below. (COURTESY COPY PER AGREEMENT OF COUNSEL)

             21
                     ///
             22
                     ///
             23
                     ///
             24 I
             25      ///

             26      / //
             27
             28     {o2ia<
                                                             PROOF OF SERVICE
       Case 2:18-cv-06105-SJO-AS Document 163 Filed 01/28/20 Page 47 of 47 Page ID #:5470



                    Addressed as follows:
               1
                     COUNSEL FOR PLAINTIFF:
                     Michael Friedland
                     Thomas P. Krzeminski
                     Cassie Gourash
                     Benjamin Ho
               5     KNOBBE,MARTENS,OLSON &BEAR,LLP
                     2040 Main Street, 14`h Floor
              6      Irvine, CA 92614
              7      Michael.friedland(a~knobbe.com; 2tpk(a,knobbe.com;
                     Cassie.Gourash(a~knobbe.com; Benjamin.Ho eknobbe.com
               8
                       I declare under penalty of perjury under the laws of the State of California that the
              9 foregoing is true and correct. Executed at Sacramento, Ca o 'a on January 28, 2020.
              10
              11
                                                                   esiree Ganzon
              1?
  0
  0
  N
  ~~    13
~ ~~~o
o ~°~~M 14
~~ U~a
~ Q p ~c ~0   15
W ~~c,o~
~ ~~w¢ 16
  ~~
  0           17
  M

              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              7$   {02145768.DOCX}                             2
                                                  PROOF OF SERVICE
